DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             With respect to claim 17, claim is indefinite because it is drafted in such a way that it is not clear whether it is drawn to the sub-combination of a drive system or to the combination of a drive system and a crusher. For example, only, and with reference to claim 17, line 1 recites “A drive system for driving a crusher of a material crusher plant…”, indicating that what is claimed is the sub-combination of a drive system. On the other hand, portions of the claim recite limitations on the crusher or limitations that are dependent on the crusher (note the limitations in line 9 of the claim stating that “a shiftable fluid coupling configured to be interposed in a path of power transmission from the power transfer unit to the crusher”. These elements indicate that perhaps the applicant’s intention is to claim the crusher in combination with the drive system. All of the independent claims rejected under the aforementioned grounds contain the same defects.
	        In this office action it is presumed that the claims are drawn to the combination of the drive system and the crusher. However, clarification of the scope of the claims is required in response to this office action. 
With respect to claim 32: the claim language is confusing since it is not clear what method step is provided by lines 1-4. Should the applicant’s intension be to rely on any structural part of the device per se, in support of patentability, then a step of providing/utilizing such device must be included in the method claim.

The noted examples of indefiniteness notwithstanding, the Prior Art of record does not appear to show a system/method having all of the elements of the claims 17 and 32 respectively. Accordingly, a claim having the same scope as claims 17 and 32, if presented for examination in response to this Office Action, would be considered to avoid the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose a drive system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725